United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-1784
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

 Humberto Rivera-Moreno, also known as Beto, also known as Erik Moctezuma,
     also known as Erik Moctezuma-Espindola, also known as Eduardo
                 Rivera-Moreno, also known as Jose Chavez

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                      for the District of Nebraska - Omaha
                                 ____________

                              Submitted: May 8, 2017
                               Filed: May 18, 2017
                                  [Unpublished]
                                  ____________

Before RILEY, BEAM, and SHEPHERD, Circuit Judges.
                            ____________

PER CURIAM.

     Humberto Rivera-Moreno appeals the district court’s1 denial of his 18 U.S.C.
§ 3582(c)(2) motion for a sentence reduction. He argues that the court abused its

      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
discretion when it denied a sentence reduction citing public safety concerns. With
jurisdiction under 28 U.S.C. § 1291, we affirm.

       In September 2004, a jury convicted Rivera-Moreno of one count of conspiring
to distribute and possess with intent to distribute 5 kilograms or more of cocaine, 500
grams or more of methamphetamine, and 50 grams or more of cocaine base, in
violation of 21 U.S.C. §§ 841(a)(1), (b)(1), 846; and possessing a firearm in
furtherance of a drug-trafficking crime, in violation of 18 U.S.C. § 924(c). United
States v. Rivera-Moreno, 161 F. App’x 622 (8th Cir. 2006) (per curiam).

       At sentencing, the district court limited the drug quantities to be considered for
sentencing purposes to the amounts of cocaine, methamphetamine, and cocaine base
set forth in the jury instructions. It determined that Rivera-Moreno’s offense level
was 38 with a criminal history category of III, which resulted in a Guideline
sentencing range of 292 to 365 months imprisonment. The district court sentenced
Rivera-Moreno to 292 months imprisonment on the conspiracy count and 60 months
imprisonment on the firearm count, with the sentences to run consecutively.

       In September 2009, the parties jointly stipulated that a retroactive amendment
to the Sentencing Guidelines reduced Rivera-Moreno’s base offense level to 32 and
his Guideline range to 235 to 293 months imprisonment. The district court thereafter
reduced Rivera-Moreno’s sentence on the conspiracy count to 235 months
imprisonment. The sentence on the firearm count remained the same and the
sentences continued to run consecutively.

       In 2016, Rivera-Moreno filed a motion for further sentence reduction, arguing
that he is eligible for a reduction to 188 months on the conspiracy count pursuant to
18 U.S.C. § 3582(c)(2) and United States Sentencing Commission, Guidelines
Manual, § 1B1.10(d) (Nov. 2016) (amended by Amendment 782, USSG App. C, at
63). The government acknowledged that Rivera-Moreno was indeed eligible for a

                                          -2-
sentence reduction but opposed any reduction. The district court adopted the
government’s position and denied the motion. The court explained, “I especially find
and conclude that an additional sentence reduction is unwarranted if I am ‘to protect
the public from further crimes of the defendant’ [under] [18] U.S.C. § 3553(a)(2)(C).”

      We review a district court’s denial of a § 3582(c)(2) sentence reduction for
abuse of discretion. United States v. Burrell, 622 F.3d 961, 964 (8th Cir. 2010).

      In considering a motion for a sentence reduction, a district court first
      determines the guideline range that would have applied if the amended
      guideline had been effective at the time of the initial sentence. It then
      considers the factors listed in 18 U.S.C. § 3553(a) to decide if a
      reduction is appropriate including any potential danger to others. The
      defendant’s post sentencing conduct may also be considered. Although
      a resentencing proceeding under § 3582(c)(2) is not considered “a full
      resentencing,” U.S.S.G. § 1B1.10(a)(3), the court must provide a
      sufficient explanation to allow meaningful review on appeal . . . .

United States v. Cossette, No. 16-1829, 2017 WL 1437284, at *1 (8th Cir. Apr. 24,
2017) (per curiam) (citations omitted).

       Although eligible under § 3582(c)(2), Rivera-Moreno does not possess an
entitlement to sentence reduction. See United States v. Hernandez-Marfil, 825 F.3d
410, 412 (8th Cir. 2016). Nevertheless, Rivera-Moreno asserts that the district court
overstated the danger to the public from crimes which he might commit upon an early
release from prison. Rivera-Moreno acknowledges that he has been the subject of
five disciplinary reports while incarcerated, including destroying property, refusing
to obey an order, and assault without serious injury. Additionally the district court
noted that Rivera-Moreno has been disciplined for participating in a fight which
included numerous gang members. While Rivera-Moreno points out that he has
“taken various self improvement/interest courses and completed the drug education
program,” the district court did not abuse its discretion in concluding that these


                                         -3-
efforts at rehabilitation are outweighed by factors including Rivera-Moreno’s
criminal history, prison misconduct, and the threat he poses to the public. While “‘a
district court may consider evidence of a defendant’s rehabilitation since his prior
sentencing,’” it is not required to reduce the sentence. United States v. Parker, 762
F.3d 801, 812 (8th Cir. 2014) (quoting Pepper v. United States, 562 U.S. 476, 490
(2011)); see also United States v. Ruelas-Mendez, 556 F.3d 655, 657 (8th Cir. 2009)
(no abuse of discretion where the district court gave less weight to factors favoring
the defendant).

       Finally, Rivera-Moreno argues that a sentence reduction will not impact public
safety because he will be deported upon his release from prison. However, according
to the presentence report, in January 2002 Rivera-Moreno was sentenced to 90 days
imprisonment for illegally entering the United States and was subsequently deported,
only to illegally re-enter the country. Further, he committed the instant offenses
while on probation. Thus, there is no guarantee that deportation will protect the
public from Rivera-Moreno’s propensity for criminal activity. Id. (“Under the
deferential abuse-of-discretion standard[,] . . . the court has substantial latitude to
determine how much weight to give the various factors under § 3553(a).”).

       The record in this case confirms that the district court considered appropriate
factors and did not abuse its discretion in denying the requested sentence reduction.
Accordingly, the district court’s order is affirmed.
                        ______________________________




                                         -4-